Title: From Thomas Jefferson to United States Senate, 13 December 1806
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States.
                        Dec. 13. 06.
                  
                        Vacancies having happened during the last recess of the Senate, in the following offices, I granted
                            commissions to the persons herein named to each respective vacancy, which commissions will expire at the end of the present
                            session of the Senate. I now therefore nominate the same persons to the same offices respectively for appointment.
                        Brockholst Livingston of New York to be an Associate justice of the Supreme court of the US. in the room of
                            Wm. Patterson decd.
                        William Hull, Governor of Michigan, to be a Commissioner to treat with certain Indian tribes in the vicinity
                            of Detroit.
                        Eli Williams of Maryland to be a Commissioner for the road from Cumberland to Ohio.
                        Maurice Rogers of Pensylvania to be Consul for the US. at St. Iago de Cuba
                        John B. Dabney of Massachusets to be Consul for the US. at Fayal.
                        Edward Carrington of Connecticut to be Consul of the US. at Canton in China.
                        Michael McClary of N. Hampshire to be Marshal of New Hampshire.
                        Peter Curtenius of N. York to be Marshal of New York.
                        Peter A. Schenck of N. York now Surveyor of the port of N. York to be also Inspector of revenue for the same.
                        Gabriel Christie of Maryland to be Collector for the district of Baltimore
                        John Barnes of the territory of Columbia, to be Collector & Inspector for the district of George town.
                        Willis W. Parker of Virginia now Collector of the port of South Quay, to be also Inspector for the same.
                        John Page of Virginia to be Commissioner of loans for the state of Virginia.
                        James Taylor of North Carolina to be Collector & Inspector for Ocracock.
                        William Dunham of Georgia to be Surveyor & Inspector of Darien in Georgia.
                        Edwin Mounger of Georgia to be Collector for the district of Savanna.
                        William Henry Harrison of Indiana to be Governor of Indiana.
                        Julien Poydrass of Orleans to be a member of the legislative council of Orleans, being one of the two persons
                            nominated to me by the House of representatives of that territory to supply the nomination of John W. Gurley which was not
                            approved by the Senate.
                        Pierre Foucher & James Mather senr. of the territory of Orleans to be members of the legislative council of
                            Orleans, being two of four persons nominated to me by the House of representatives of that territory to supply the places
                            of messrs. Detrehan & Sauvé resigned.
                        Joshua Lewis of Kentucky to be one of the judges of the territory of Orleans on the resignation of John B.
                                Prevost. 
                  John Lovell of Orleans, who is Surveyor of the port of New Orleans, to be also Inspector for the same.
                        
                            Th: Jefferson
                            
                            
                        
                        
                    